Citation Nr: 1710915	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include skin cancer and chloracne, either directly or secondary to herbicide exposure.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial disability evaluation higher than zero percent for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to April 1967.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In August 2014, the Veteran testified at a Board video conference hearing before an undersigned Veterans Law Judge (VLJ).

In March 2015, the Board granted an increased initial rating to 50 percent for service-connected psychiatric disorder.  At that time, the Board also remanded the other three issues to the RO for additional development.  

The Veteran then testified at a second Board hearing before a different VLJ at the RO in May 2016.  

At the May 2016 hearing, the Veteran waived his right to testify before a third VLJ.  See Board Hr'g Tr. 2; Arneson v. Shinseki, 24 Vet. App. 379, 382 (2011).

The issue of service connection for prostate cancer is the subject of a separate decision, and that decision will be sent to the Veteran and his representative under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In May 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issue of entitlement to an initial disability evaluation higher than zero percent for bilateral hearing loss is requested.

2.  A current right knee disorder, manifested by status post arthroscopic medial meniscectomy and chondroplasty on the right knee in March 2004, is not related to an injury during service where the Veteran slipped and fell on a metal stairway aboard ship.  

3.  There is no competent diagnosis of chloracne, but the Veteran's skin cancer is related to sun exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial disability evaluation higher than zero percent for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for a skin condition manifested by skin cancer are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal at the May 2016 Board hearing as it concerns the issue of entitlement to a higher rating for hearing loss.  Although the Veteran subsequently filed another claim for increase for hearing loss, that action does not affect the withdrawal, which is effective when received.  See 38 C.F.R. § 20.204(b)(3).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As it pertains to the claim of service connection for a skin condition, the Board's decision herein below grants service connection for skin cancer, but not chloracne.  Otherwise, a standard letter sent in February 2012 satisfied the duty to notify provisions for the right knee and skin condition claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including pursuant to the Board's remand.

Furthermore, the Veteran was provided VA medical examinations in March 2016 pursuant to the Board's remand.  The Board also obtained an expert medical opinion from the Veterans Health Administration (VHA) in connection with the skin condition claim.  The examinations and opinions are sufficient evidence for deciding the claims.  The reports are is adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Thus, VA's duty to assist has been met.

III.  Service Connection

The Veteran is seeking service connection for a right knee disorder and a skin condition.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

1.  Right Knee

The Veteran maintains that he injured his right knee during service when he slipped and fell on a metal stairway aboard ship.  May 2016 Board Hr'g Tr. 5.  He was just told to "toughen up, sailor, and get back to your duty station."  Board Hr'g Tr. 5.  No record of treatment was made; rather, they just sent him "right back out there and eventually the bleeding did stop."  Board Hr'g Tr. 5.  He further maintains that the "right knee has never been right since."  Board Hr'g Tr.  5.  

(a)  Existence of a Present Disability

The record on appeal confirms a present diagnosis in the right knee.  On private evaluation in March 2003, including a magnetic resonance imaging scan (MRI), it was found that he had torn middle third of the medial meniscus complex tear of the right knee with moderate degenerative changes of the medial compartment and a chondral fracture of the medial femoral condyle.  He underwent arthroscopic medial meniscectomy and chondroplasty on the right knee in March 2004.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

(b)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  Again, as the Veteran testified at his May 2016 Board hearing, he injured his right knee when he slipped and fell on a metal stairway aboard his ship.  May 2016 Board Hr'g Tr. 5.  He was just told to "toughen up, sailor, and get back to your duty station."  Board Hr'g Tr. 5.  

There is no reason to doubt the Veteran's credibility as to this injury and it is consistent with the circumstances of his service.  Thus, the Veteran's account of this in-service injury is accepted as true, and his testimony establishes that he had a right knee injury during service.  This meets the second requirement in the service connection claim.  

As a further consideration, the Board notes that the Veteran, at his service enlistment examination in March 1961, reported a pre-service knee injury during a motor vehicle crash.  It was noted on the enlistment examination that he had "complete recovery."  Accordingly, the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  There is otherwise no indication of a preexisting condition by the time of service entrance that would be sufficient to rebut the presumption of soundness.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

(c)  Nexus

Although the Veteran is currently diagnosed with a right knee condition and incurred an injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

In March 2003, the Veteran was seen by a private provider in connection with an injury at that time.  He was "apparently at home, bent down to pick [up] something and then when he came back up he couldn't straighten his knee."  The Board notes that this evidence tends to suggest an intervening injury between service and the current diagnosis.  Nonetheless, the diagnosis of degenerative changes was made at that time, and it is common knowledge that degenerative changes can occur over time and not immediately at the time of a traumatic injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, this evidence has some, but very little, probative weight against the claim.  

More probatively, the Veteran underwent a VA examination in March 2016.  The VA examiner gave a negative opinion on the nexus question.  In doing so, the VA examiner accounted for the Veteran's report that he has had issues with his knee ever since service.  The VA examiner also correctly noted that there was no documentation in his service treatment records (STRs) for this injury.  Accordingly, the VA examiner concluded that the Veteran's right knee disorder was less likely as not related to his military service.  The VA examiner explained that there is no documentation of his injury from the military; the outside provider's notes from 2004 were the first notes of treatment after his military service, 37 years after his injury.  The VA examiner concluded that there is not enough documentation to declare that his current condition is a direct result of "something" in 1967.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the VA examiner relied on an absence of any in-service treatment for the injury, the examiner's rationale is understandable from the context: that the injury during the Veteran's service could not have been of sufficient severity to cause the current condition unless there was documented treatment for it during service.  This rationale, even if not explicitly stated, is understandable from the context of the opinion.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.).  This rationale appears sound in light of the fact that it is common knowledge, and within the Board's competence as a non-medical expert to understand, that major traumatic injuries, but not minor injuries, may eventually result in arthritis in the affected joint.  See Kahana, 24 Vet. App. at 438.  Moreover, the opinion tends to assume as true that the in-service injury did, in fact, occur.  Finally, this opinion informs the Board of the medical significance of the absent findings during service.  On this basis, the VA examiner's rationale does not impermissibly rely on an absence of evidence as absence of evidence.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Thus, the Board finds the VA examiner's opinion to be persuasive and probative as to the nexus element of the claim.  

At his May 2016 Board hearing, the Veteran testified that his private doctor from March 2003 told him that the torn cartilage was probably from what happened in service.  The Veteran's statement is credible, and he is competent to report this doctor's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the available medical records from this doctor do not document this favorable medical opinion, and the evidentiary record, in this regard, appears to be complete.  Thus, even assuming the Veteran is accurately and comprehensively conveying this doctor's opinion, the Board is unable to assess the evidentiary value of the medical opinion.  More specifically, the Board cannot determine the factual premise or the reasoning underpinning the opinion.  Without such information, this doctor's medical opinion has little probative value and is not sufficiently probative or persuasive to controvert the unfavorable VA examiner's opinion discussed immediately above.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nor is this the type of evidence that is within VA's duty to assist to obtain.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

The Veteran also testified at the Board hearing that his "right knee has never been right since."  May 2016 Board Hr'g Tr.  5.  His wife similarly wrote in a May 2013 statement that the Veteran has continued to suffer from aching in that knee.  As she wrote in the statement, they had been married for 31 years, which would have been approximately 15 years after the Veteran's separation from service.  Thus, her statement is competent evidence of ongoing symptomatology since that time.  

The Veteran and his wife are not competent to determine that any ongoing pain in the right knee was due to ongoing effects of the injury during service.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  This question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the nature of the Veteran's in-service injury; his post-service symptomatology; and the medical significance of these factors in the context of his current right knee condition.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, their statements indicating ongoing symptoms after service are not competent evidence establishing a continuity of symptoms since service.  Savage, 10 Vet. App. at 497.  The VA examiner's opinion, by comparison, is far more probative in establishing that the current right knee condition is unrelated to service.  

In conclusion, the weight of the most competent and credible evidence does not establish that the current right knee condition is at least as likely as not to have resulted directly from the in-service injury.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a right knee disability.

2.  Skin Condition 

The Veteran maintains that he has a skin condition resulting from Agent Orange exposure or sun exposure during service.  

(a)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of skin cancer.  He was diagnosed in September 2014 with basal cell carcinoma, superficial type, skin, left side of nose.  He underwent radiation treatment in April 2015.  This evidence establishes that the Veteran has a current disability.  

There is no competent diagnosis of chloracne.  In his February 2012 claim form, the Veteran identified chloracne and wrote that he had bouts of acne on his face starting shortly after his discharge from service.  At the May 2016 Board hearing, the Veteran testified that he did not know if this was chloracne.  May 2016Board Hr'g Tr. 9.  In a March 2016 VA examination, it was found that the Veteran did not have chloracne.  (The examiner checked the box indicating that the Veteran did not have any other skin conditions, which, in the context of the examination report, is affirmative evidence that the VA examiner found no other skin conditions, including chloracne.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski, 24 Vet. App. at 223-24).  

As there is currently no competent diagnosis of chloracne, service connection for that particular skin condition cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

(b)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury or event during service.  Specifically, the Veteran served on active duty from March 1963 to April 1967.  He served aboard the USS Preble from November 1965 to April 1967.  The Preble was in the Gulf of Tonkin conducting search and rescue operations during the Vietnam War.  As indicated by an official history of the Preble, the ship "[r]otated regularly to WestPac" during the Veteran's tour of duty aboard the ship.  It appears reasonable to the Board to assume that the Veteran likely had some degree of sun exposure during that time as this would be consistent with the circumstances of his service.  Therefore, the evidence is in a state of relative equipoise in showing that he at least as likely as experienced sun exposure during service, which satisfies the second requirement to establish service connection.  In light of this finding, the Board finds that the Veteran's potential exposure to Agent Orange is immaterial for this specific claim.  

(c)  Nexus

Finally, the evidence tends to make it at least equally likely that the Veteran's skin cancer resulted from the in-service sun exposure.  On this question, there is some conflicting evidence.  

In March 2016, a VA examiner concluded that the Veteran's skin cancer is less than likely as not related to his military service.  The VA examiner's rationale, however, is incomplete as it cites a medical study, but does not explain why this study makes it less likely that the Veteran's sun exposure in the Gulf of Tonkin caused or contributed to the eventual onset of his cancer.

In light of this weakness, the Board referred the case for a VHA medical expert opinion.  The medical expert, a Chief of Dermatology Service at a VA Medical Center, concluded that it is at least as likely as not that the Veteran's sun exposure during service contributed to the eventual diagnosis of skin cancer.  The physician cited a study showing that ultraviolet radiation in sunlight (UVA and UVB) is a Group 1 carcinogen and well known risk factor for skin cancer.  

In light of this favorable opinion, the benefit of the doubt applies, and the Board finds that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the Veteran's skin cancer and his in-service sun exposure is established when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim of service connection for skin cancer, but not chloracne, is granted.  











	(CONTINUED ON NEXT PAGE)








ORDER

The appeal regarding the issue of entitlement to an initial disability evaluation higher than zero percent for bilateral hearing loss is dismissed.

Service connection for a right knee disability is denied.  

Service connection for a skin condition manifested by skin cancer is granted.  






			
                 S. L. Kennedy	STEVEN D. REISS
	            Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals






	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


